Citation Nr: 0809680	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO. 04-20 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

On VA Form 1-9, received by the RO in January 2006, the 
veteran requested a video conference with a member of the 
Board. To date, VA has not responded to that request. 

In October 2006, the veteran requested that the RO send her 
appeal to the Board for review. However, neither she, nor her 
representative (acting with the veteran's consent) expressly 
withdrew her request for a video conference before a member 
of the Board. 38 C.F.R. § 20.703(e) (2007).

Since VA has not responded to the veteran's request for a 
video conference, additional development of the record is 
warranted prior to further consideration by the Board. 
Accordingly, the case is REMANDED for the following actions:

Schedule the veteran for a video 
conference at the RO before a member of 
the Board. In so doing, inform the veteran 
and her representative of the procedure 
she must follow to cancel or to change the 
date of that conference. Also inform the 
veteran and her representative of the 
potential consequences of failing to 
appear for that conference. In addition, 
notify the veteran of the procedure for 
submitting additional evidence at that 
conference. 

When the video conference has been 
completed, return the veteran's case to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless she is notified to do 
so. It must be emphasized, however, that she has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

